9. Social Package (vote)
- Before the vote
on behalf of the PPE-DE Group. - Mr President, just to confirm briefly that the PPE-DE Group has decided to withdraw our resolution on the social package. We had a very full debate at the last part-session, at which all groups aired their views very fully. Meanwhile, our group has secured the rapporteurship on the renewed social agenda, which reflects the immense importance we give to social issues, and we look forward to getting the considered comments from all political groups over the coming months, so that together we can produce a report of which the whole House can be proud.
(Applause from the PPE-DE Group)